EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 18, 2019,
is entered into by and among 1847 GOEDEKER INC., a Delaware corporation
(“Buyer”), GOEDEKER TELEVISION CO., INC., a Missouri corporation (“Seller”), and
STEVE GOEDEKER and MIKE GOEDEKER (the “Stockholders”, and each individually, a
“Stockholder”).

 

RECITALS

 

A. The Seller is engaged in the business of owning and operating a retail
appliance and furniture business (the “Business”); and

 

B. Subject to and upon the terms and conditions set forth herein, Seller wishes
to sell, assign, transfer, convey and deliver to Buyer, and Buyer desires to
purchase, acquire and accept from Seller, free and clear of all liens and
liabilities of any kind (other than Assumed Liabilities), all of Seller’s right,
title, and interest in and to substantially all of the assets and properties
owned by Seller and used in connection with the Business.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1

 

SALE OF ASSETS AND ASSUMPTION OF LIABLILITIES

 

1.1 Sale of Assets.

 

(a) Purchased Assets.

 

(i) At the Closing (as defined below), Seller shall sell, assign, transfer,
convey and deliver to Buyer and Buyer shall accept and purchase all of Seller’s
right, title and interest in and to all of the Seller’s assets, properties,
rights, interests, claims and goodwill of Seller, tangible and intangible, of
every kind and description, as the same shall exist as of the Closing Date,
including, without limitation, the assets, properties and rights of the Seller
reflected in the Schedule of Purchased Assets attached hereto and labeled
Schedule 1.1(a) , together with all assets, properties and rights acquired by
Seller of a similar nature since the date of such Schedule, less such assets,
properties and rights as may have been disposed of since said date in the
ordinary course of business; but specifically excluding the Excluded Assets (the
“Purchased Assets”).

 

(ii) The Purchased Assets include, without limitation, all right, title, and
interest in and to all of the assets of the Seller, including all of its (a)
tangible personal property (such as machinery, equipment, inventories and
supplies, furniture, tools, and other mobile equipment), (b) intellectual
property, goodwill associated therewith, licenses and sublicenses granted and
obtained with respect thereto, and rights thereunder, remedies against
infringements thereof, and rights to protection of interests therein under the
laws of all jurisdictions, (c) leases, subleases, and rights thereunder with
respect to both real and personal property, (d) inventory, (e) accounts, notes
and other receivables, (f) purchase orders, agreements, contracts, instruments,
other similar arrangements, and rights thereunder, (g) securities (other than
the Buyer Note), (h) claims, deposits, rebates, discounts earned, prepayments,
refunds, causes of action, choses in action, rights of recovery, rights of set
off, and rights of recoupment, (i) franchises, approvals, permits, licenses,
orders, registrations, certificates, variances, and similar rights obtained from
governments and governmental agencies to the extent such items can be
transferred, assigned, conveyed and/or delivered, (j) books, records, ledgers,
files, documents, correspondence, lists, catalogs, advertising and promotional
materials, studies, reports, customer lists, and other printed or written
material, provided, however, that the Purchased Assets shall not include the
Excluded Assets.

 



  - 1 -

   



 

(b) Excluded Assets. The foregoing notwithstanding, Buyer shall not purchase,
and Seller shall not be deemed to sell, (a) any cash held by the Seller in
excess of $1,990,000; (b) the following two automobiles: a 2010 Lexus RX 350 and
a 2015 GMC Yukon XL; (b) the consideration paid and to be paid to Seller
pursuant to this Agreement; (c) all rights of Seller under this Agreement and
this Agreement and the other agreements, instruments and documents deliverable
pursuant hereto (the “Transaction Documents”); and (d) those other assets which
are listed in the Schedule of Excluded Assets attached hereto and labeled
Schedule 1.1(b) .

 

1.2 Assumption of Liabilities.

 

(a) Assumed Liabilities. As of the Closing Date (as defined below), Buyer shall
undertake, assume, and agree to perform, and otherwise pay, satisfy and
discharge as of the Closing (a) all accrued expenses and accounts payable, in
each case, as set forth on Schedule \* MERGEFORMAT 1.2 \* MERGEFORMAT (a) , and
(b) those obligations, duties and liabilities of Seller with respect to the
Assumed Contracts (as defined below), in each case only to the extent arising
from and after the Closing Date and not arising from or relating to any breach
by such Assumed Contracts by Seller prior to the Closing Date (the “Assumed
Liabilities”). “Assumed Contracts” means all of the Contracts (including,
without limitation, non-competition agreements by and between any Seller and any
employee, consultant or other person and any other engagement letters, contract
extensions, rebids, existing proposals, bids, opportunities pursued, purchase
orders and any sales contracts in the pipeline) used in conducting or relating
to the Business.

 

(b) Excluded Liabilities. Other than the Assumed Liabilities, all liabilities,
liens and other obligations of Seller or any affiliates of Seller relating to
the Business or the Purchased Assets arising prior to the Closing Date
(collectively, the “Excluded Liabilities”), shall remain the sole responsibility
of and shall be retained, fully paid, fully performed and fully discharged
solely by the Seller. Excluded Liabilities shall include, without limitation:
any debts, liabilities or obligations not specifically listed in Schedule 1.2(a)
hereof, including (i) any liability of the Seller for income, transfer, sales,
use, and all other taxes arising in connection with the consummation of the
transactions contemplated hereby (including any income taxes arising because the
Seller is transferring the Purchased Assets), whether imposed on Seller as a
matter of law, under this Agreement or otherwise, (ii) any liability of the
Seller for taxes, including taxes of any person other than the Seller, (iii) any
liability of Seller with respect to any indebtedness for borrowed money, (iv)
any liability of Seller arising out of any threatened or pending litigation or
other claim, (v) any liability, whether arising by operation of law, contract,
past custom or otherwise, for unemployment compensation benefits, pension
benefits, salaries, wages, bonuses, incentive compensation, sick leave,
severance or termination pay, vacation and other forms of compensation or any
other form of employee benefit plan (including the health benefits payable
reflected on the Seller’s balance sheet), agreement (including employment
agreements), arrangement or commitment payable to or for the benefit of any
current or former officers, directors and other employees and independent
contractors of Seller, (vi) any liabilities of any Seller to the Stockholders or
any affiliates or current or former stockholders, members or other equity owners
of any Seller, (vii) any liability for costs and expenses of the Seller in
connection with this Agreement or any transactions contemplated hereby, (viii)
any negative cash or book balances or any intercompany debt by and between, or
by and among, Seller and any affiliate of Seller and (ix) any environmental
liability. All Excluded Liabilities shall be the responsibility of Seller, and
Seller and the Stockholder agree to indemnify and hold the Buyer harmless
against any Excluded Liabilities, debts, obligations, claims or damages
therefrom, costs and expenses.

 



  - 2 -

   



 

1.3 Closing. The consummation of the transactions contemplated by this Agreement
(collectively, the “Closing”) will take place through the exchange of signature
pages through electronic mail or otherwise on the second business day following
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself), or
such other date and time as the Parties may mutually determine. The date and
time of the Closing are referred to as the “Closing Date”.

 

1.4 Purchase Price.

 

(a) In consideration for the sale, assignment and delivery of the Purchased
Assets, Buyer shall (i) pay an aggregate purchase price equal to Six Million,
Two Hundred Thousand Dollars ($6,200,000) (the “Purchase Price”), as the same
may be adjusted pursuant to this Agreement, payable in accordance with this
Section 1.4 (b) on the Closing Date, (ii) assume the Assumed Liabilities and
(iii) issue to Steve Goedeker and Michael Goedeker shares of the Common Stock of
the Buyer equal to 11.25% each of all of the issued and outstanding Common Stock
of the Buyer as of the Closing Date (the “Buyer Shares”).

 

(b) The Purchase Price for the Purchased Assets shall by payable as follows:

 

(i) $1,500,000 in cash (the “Cash Portion”);

 

(ii) Promissory Note, in the principal amount of $4,100,000, in substantially
the form attached hereto as Exhibit A (the “Buyer Note”); and

 

(iii) Up to $600,000 in Earn Out Payments in accordance with Section 1.6.

 

1.5 Purchase Price Adjustments.

 

(a) Adjustment for Outstanding Indebtedness. The Cash Portion shall be decreased
by the amount of any outstanding indebtedness of the Seller or the Business for
borrowed money existing as of the Closing Date (other than any indebtedness
constituting an Assumed Liability) and the deducted amount shall be utilized to
pay off such outstanding indebtedness.

 

(b) Working Capital Adjustment.

 

(i) The Purchase Price shall be adjusted to reflect a normal level of cash and
Working Capital (as defined below) as outlined in this Section 1.5(b). “Working
Capital” is defined as the sum of (x) rebates receivable, plus inventory, plus
prepaid expenses less the sum of (y) accounts payable plus payroll related
liabilities plus customer deposits plus accrued expenses plus any other current
liabilities. The target working capital (“Target Working Capital”) shall equal
-$1,802,000 (negative amount). The “Net Working Capital Adjustment” is the
difference between the Closing Date Working Capital (as defined below) less the
Target Working Capital.

 

(ii) Not later than five (5) business days, prior to the Closing Date, the
Seller shall prepare and deliver to Buyer a good faith calculation and estimate
(the “Preliminary Closing Statement”) of (i) the Net Working Capital Adjustment,
(ii) the cash of the Business at Closing (“Closing Cash”), (iii) and the amount
of Closing Cash that is in excess of $1,990,000 (the “Excess Closing Cash”) and
(iv) the Seller’s calculation of the Purchase Price. The Preliminary Closing
Statement, and each element of the Preliminary Closing Statement, shall be
prepared in accordance with the Company’s standard accounting practices and be
accompanied by reasonable supporting detail. The Purchase Price and the Excess
Closing Cash set forth on the Preliminary Closing Statement finally delivered
pursuant to this Section 1.5(b) are referred to herein as the “Estimated
Purchase Price” and the “Estimated Excess Closing Cash,” respectively.

 



  - 3 -

   



 

(iii) To the extent that the Net Working Capital Adjustment set forth on the
Preliminary Closing Statement finally delivered pursuant to this Section 1.5(b)
is a positive number, the Cash Purchase Price shall be increased on a dollar for
dollar basis. To the extent that the Net Working Capital Adjustment set forth on
the Preliminary Closing Statement finally delivered pursuant to this Section
1.5(b) is a negative number, the Cash Purchase Price shall be decreased on a
dollar for dollar basis (such Cash Purchase Price as adjusted and set forth on
the Preliminary Closing Statement finally delivered pursuant to this Section
1.5(b) is referred to herein as the “Estimated Cash Purchase Price.”)

 

(iv) At the Closing, (A) Excess Closing Cash shall be retained by the Seller and
(B) Buyer shall (1) pay, or shall cause to be paid, the Estimated Cash Purchase
Price to Seller in cash by wire transfer of immediately available funds to one
or more accounts as designated by Seller by written notice to Buyer not less
than two (2) Business Days prior to the Closing Date; and (2) deliver the Buyer
Note to Seller.

 

(c) Determination of Final Purchase Price.

 

(i) Within ninety (90) days after the Closing Date, Buyer shall deliver to
Seller a proposed good faith calculation (the “Closing Statement”) of: (A) the
Net Working Capital Adjustment (the “Closing Date Net Working Capital
Adjustment”), (B) the Closing Cash (the “Closing Date Cash”), (C) Excess Closing
Cash (the “Excess Closing Cash Calculation”), and (D) Buyer’s calculation of the
Purchase Price (the “Purchase Price Calculation”). The Closing Statement, and
each element thereof, shall be calculated in accordance with the Company’s
standard accounting practices and be accompanied by reasonable supporting
detail.

 

(ii) During the thirty (30) days immediately following Seller’s receipt of the
Closing Statement (the “Review Period”), Seller shall have reasonable access,
during normal business hours upon reasonable notice, and in a manner so as to
not interfere with the normal business operations of Seller or Buyer or any of
their Affiliates, to the working papers used in connection with Buyer’s
preparation of the Closing Statement. Seller may, on or prior to the last day of
the Review Period, give written notice of any disagreement with Buyer’s proposed
Purchase Price Calculation or the Excess Closing Cash Calculation (a “Notice of
Disagreement”) to Buyer. Any Notice of Disagreement shall specify in reasonable
detail the nature and amount of each disagreement so asserted as well as the
reasonable basis thereof along with relevant supporting documentation and
calculations (the “Disputed Items”). Unless Seller provides a Notice of
Disagreement on or prior to the last day of the Review Period, (A) the Closing
Date Net Working Capital Adjustment shall be deemed to set forth the final Net
Working Capital Adjustment, (B) the Closing Date Cash shall be deemed to set
forth the final Closing Cash, (C) the Excess Closing Cash Calculation shall be
deemed to set for the final Excess Closing Cash and (D) the Purchase Price
Calculation shall be deemed to set forth the final Purchase Price. If a timely
Notice of Disagreement is received by Buyer, then the Closing Statement (as
revised as contemplated in clause (x) or (y) below) shall become final and
binding upon the parties on the earlier of (x) the date Buyer and Seller resolve
in writing any differences they have with respect to any matter specified in the
Notice of Disagreement or (y) the date any matters properly in dispute are
finally resolved in writing by the Independent Auditor (as defined below);
provided, that, for purposes of clarity, any items that are not so disputed on
the Notice of Disagreement shall become final and binding upon the parties on
the last day of the Review Period. During the thirty (30) days immediately
following the delivery of a Notice of Disagreement, Buyer and Seller shall seek
in good faith to resolve in writing any differences which they may have with
respect to any Disputed Item. If, at the end of such thirty (30) day period, any
Disputed Item specified in the Notice of Disagreement has not been resolved by
Seller and Buyer, Seller and Buyer shall submit such Disputed Items to a
mutually agreeable independent accounting firm (the “Independent Auditor”) for
review and resolution of any such Disputed Items which remain in dispute
(including such party’s proposed resolution thereof) and which were properly
included in the Notice of Disagreement. The terms of appointment and engagement
of the Independent Auditor shall be as agreed upon between Seller and Buyer (it
being understood that the Independent Auditor shall consider only those Disputed
Items as to which there is disagreement as set forth in the Notice of
Disagreement and that the Independent Auditor shall be functioning as an expert
and not as an arbitrator). The Independent Auditor shall be required to render a
determination of the applicable dispute within thirty (30) days after referral
of the Disputed Items to the Independent Auditor, which determination must be in
writing and must set forth, in reasonable detail, the basis therefor. In making
its determination regarding such applicable dispute, the Independent Auditor
shall select, with respect to each item in dispute, an amount between Buyer’s
position as set forth in the Closing Statement and Seller’s position as set
forth in the Notice of Disagreement or equal to either such amount. In
connection with the resolution of any dispute, the parties shall provide the
Independent Auditor with access to all documents and work papers necessary to
make its determination.

 



  - 4 -

   



 

(iii) The fees and disbursements of the Independent Auditor shall be borne by
(A) Buyer in the proportion that the aggregate dollar value of the Disputed
Items submitted to the Independent Auditor that are unsuccessfully disputed by
Buyer bears to the aggregate value of all such items so disputed and (B) by
Seller in the proportion that the aggregate dollar value of the Disputed Items
submitted to the Independent Auditor that are unsuccessfully disputed by Seller
bears to the aggregate value of all such items so submitted. The determination
as to each Disputed Item as determined by agreement of Buyer and Seller or by
the Independent Auditor shall be final and binding on the parties hereto. The
Purchase Price and Excess Closing Cash as finally determined pursuant to clauses
(i) and (ii) this Section 1.5(c) shall be referred to herein as the “Final
Purchase Price” and the “Final Excess Closing Cash,” respectively.

 

(d) Adjustments to Estimated Purchase Price and Estimated Excess Closing Cash.

 

(i) To the extent that (A) the Final Purchase Price (as defined below) is
greater than the Estimated Purchase Price (the amount of such excess, the
“Purchase Price Overage”), and/or (B) the Final Excess Closing Cash is greater
than the Estimated Excess Closing Cash (the amount of such excess, the “Excess
Closing Cash Overage”), Buyer shall pay Seller an amount equal to the Purchase
Price Overage and/or the Excess Closing Cash Overage, as applicable, within five
(5) Business Days of the final determination of such amounts.

 

(ii) To the extent that (A) the Final Purchase Price is less than the Estimated
Purchase Price (such amount, the “Purchase Price Shortfall”), and/or (B) the
Final Excess Closing Cash is less than Estimated Excess Closing Cash (such
amount, the “Excess Closing Cash Shortfall”), Seller shall pay, within five (5)
Business Days, to Buyer, in cash by wire transfer of immediately available funds
to one or more accounts designated in writing by Buyer, an amount equal to the
Purchase Price Shortfall and/or the Excess Closing Cash Overage, as applicable.

 

1.6 Earn Out.

 

(a) Seller shall be entitled to receive the following payments (each, an “Earn
Out Payment”) to the extent the Business achieves the applicable EBITDA (as
defined below) targets:

 

(i) An Earn Out Payment of Two Hundred Thousand Dollars ($200,000), if the
EBITDA of the Business for the trailing twelve (12) month period from the
Closing Date (the “Initial Earn Out Period”) is $2,500,000 or greater;

 



  - 5 -

   



 

(ii) An Earn Out Payment of Two Hundred Thousand Dollars ($200,000), if the
EBITDA of the Business for the trailing twelve (12) month period from the first
anniversary of Closing Date (the “Second Earn Out Period”) is $2,500,000 or
greater; and

 

(iii) An Earn Out Payment of Two Hundred Thousand Dollars ($200,000), if the
EBITDA of the Business for the trailing twelve (12) month period from the second
anniversary of the Closing Date (the “Final Earn Out Period” and together with
the Initial Earn Out Period and the Second Earn Out Period, the “Earn Out
Periods” and each, an “Earn Out Period”) is $2,500,000 or greater.

 

(b) Within ninety (90) days following the end of each Earn Out Period, Buyer
shall prepare and deliver to Seller a statement of the EBITDA of the Business
for such Earn Out Period (the “Earn Out Statement”). Seller shall have thirty
(30) days after receipt of the Earn Out Statement (the “Earn Out Review Period”)
to review the calculation of EBITDA for such Earn Out Period. During the Review
Period, Seller shall have the right to inspect Buyer’s books and records during
normal business hours at Buyer's offices, upon reasonable prior notice and
solely for purposes reasonably related to the determinations of EBITDA and the
resulting Earn Out Payment. Prior to the expiration of the Review Period, Seller
may object to the EBITDA calculation set forth on the Earn Out Statement by
delivering a written notice of objection (an “Objection Notice”) to Buyer, which
shall specify the disputed items and shall describe in reasonable detail the
basis for such objection, as well as the amount in dispute. If Seller fails to
deliver an Objection Notice to Buyer prior to the expiration of the Review
Period, then the EBITDA calculation set forth in the Earn Out Statement shall be
final and binding on the parties hereto. If Seller timely delivers an Objection
Notice, the parties shall negotiate in good faith to resolve the disputed items
and agree upon the resulting amount of the EBITDA and the Earn Out Payment for
the applicable Earn Out Period. If the parties are unable to reach agreement
within thirty (30) days, then the Parties shall forthwith refer the dispute to a
nationally recognized accounting firm mutually agreeable to the Seller and the
Buyer for resolution, with the understanding that such firm shall resolve all
disputed items within 20 days after such disputed items are referred to it. If
the Buyer and the Seller are unable to agree on the choice of an accounting
firm, they shall select a nationally recognized accounting firm by lot (after
excluding their respective regular outside accounting firms). Each of the
Seller, on the one hand, and the Buyer, on the other hand, shall bear one-half
of the costs of such accounting firm. The decision of the accounting firm shall
be deemed final and conclusive and shall be binding upon the Seller and the
Buyer.

 

(c) To the extent the EBITDA of the Business, as finally determined pursuant to
Section 1.6(b) for any applicable Earn Out Period is less than $2,500,000 but
greater than $1,500,000, Buyer shall pay a partial Earn Out Payment to Seller in
an amount equal to the product determined by multiplying (i) the EBITDA
Achievement Percentage by (ii) the applicable Earn Out Payment for such Earn Out
Period, where the “Achievement Percentage” is the percentage determined by
dividing (A) the amount of (i) the EBITDA of the Business for the applicable
Earn Out Period less (ii) $1,500,000, by (B) $1,000,000. For avoidance of doubt,
no partial Earn Out Payments shall be earned or paid to the extent the EBITDA of
the Business for any applicable Earn Out Period is equal or less than
$1,500,000. For illustration purposes only, if the EBITDA for the Initial Earn
Out Period is $2,000,000, then the Earn Out Payment for the Initial Earn Out
Period accrued to Seller under this Agreement shall be equal to $100,000 (i.e.
50% of $200,000), exclusive of interest.

 

(d) To the extent Seller is entitled to all or a portion of an Earn Out Payment
in accordance with this Section 1.6, the applicable Earn Out Payment(s) (or
portion thereof) shall be paid on the date that is three (3) years from the
Closing Date (the “Earn Out Payment Date”), and shall accrue interest from the
date on which it is determined Seller is entitled to such Earn Out Payment (or
portion thereof) at a rate equal to five percent (5%) per annum, computed on the
basis of a 360 day year for the actual number of days elapsed. Any accrued
interest on any Earn Out Payments(s) shall be accrued and paid on the Earn Out
Payment Date. Notwithstanding anything to the contrary herein, Buyer shall only
make payments to Seller under this Section 1.6(b) in accordance with and as
permitted by the terms of the Subordination Agreement.

 



  - 6 -

   



 

(e) For purposes of this Agreement, “EBITDA” shall mean the earnings before
interest, income taxes, depreciation and amortization of the Business, for the
applicable fiscal period ended, determined in accordance with GAAP. For purposes
of calculating the Earn-Out Payment, the Management Fee described in Section 4.8
shall be added back to increase earnings and not be treated as an expense of the
Buyer.

 

(f) During the Earn Out Period, the Buyer shall (i) operate the Business in the
ordinary course of business substantially consistent with past practices, (ii)
operate the Business as a distinct business entity or division so that its
results can be verified for purposes of calculating the Earn Out Payment, and
(iii) adequately fund the Business during the Earn Out Period. Furthermore,
Buyer shall not, directly or indirectly, take any actions in bad faith that
would have the purpose of avoiding the Earn Out Payment hereunder. The Seller
shall promptly notify the Buyer in writing if the Seller believes that the Buyer
is in breach of this Section 1.6(f) and shall include in such notice the
specific Buyer actions that Seller believes result in the alleged breach. Upon
receipt of such notice, the Seller and the Buyer shall diligently work in good
faith to resolve the breach which resolution may include an amendment to this
Section 1.6.

 

1.7 Treatment of Payments Under Section 1.5 and Section 1.6. For the avoidance
of doubt, all payments and adjustments made under Section 1.5 and Section 1.6
shall constitute an adjustment to Purchase Price.

 

1.8 Allocation of Purchase Price. The Purchase Price for the Purchased Assets
shall be allocated as determined by the mutual agreement of the Buyer and the
Seller. The Parties shall provide such information as any of them shall
reasonably request. The Parties shall (i) prepare each report relating to the
federal, state and local and other tax consequences of the purchase and sale
contemplated hereby (including the filing of Internal Revenue Service Form 8594)
in a manner consistent herewith and (ii) not take any position in any tax
filing, return, proceeding, audit or otherwise which is inconsistent with the
position of the other parties unless permitted to do so by law.

 

1.9 Further Cooperation. From time to time after the Closing, Seller and
Stockholders at Buyer's reasonable request and without further consideration,
agree to execute and deliver or to cause to be executed and delivered such other
instruments of transfer as Buyer may reasonably request that are necessary to
transfer to Buyer more effectively the right, title and interest in or to the
Purchased Assets and to take or cause to be taken such further or other action
as may reasonably be necessary or appropriate in order to effectuate the
transactions contemplated by this Agreement. Neither the Seller nor the
Stockholders shall incur any expense in connection with their respective further
cooperation pursuant to this Section 1.9.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of Seller and Stockholders. The Seller and
the Stockholders jointly and severally represent and warrant to, and agree with,
the Buyer as of the date hereof as follows, except as set forth in the
Disclosure Schedules to be delivered pursuant to Section 3.3 of this Agreement.
The Disclosure Schedules will be arranged for purposes of convenience only, in
sections corresponding to the Subsections of this Section 2.1 and will provide
exceptions to the representations and warranties contained in Section 2.1
whether or not a specific reference to such Disclosure Schedules are included in
a representation and warranty contained in this Section 2.1.

 



  - 7 -

   



 

(a) Organization; No Subsidiaries; Ownership of Seller. The Seller is a
corporation duly-organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation. The Seller does not currently own or
control, directly or indirectly, any interest in any other corporation,
partnership, trust, joint venture, limited liability company, association, or
other business entity. The Seller is not a participant in any joint venture,
partnership or similar arrangement. Except for the Stockholders, no other person
owns any right, title or interest in or to any capital stock or other equity
interest or owns any security that is exercisable or exchangeable for or
convertible into any equity interest in the Seller.

 

(b) Binding Obligation. The Seller has all requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
carry out the transactions contemplated hereby. The Board of Directors of the
Seller has duly-authorized the execution and delivery of this Agreement and the
other transactions contemplated hereby and, no other corporate proceedings on
the part of the Seller are necessary to authorize this Agreement and the
transactions contemplated hereby. This Agreement has been duly-executed and
delivered by the Seller and constitutes a valid and binding obligation of the
Seller enforceable in accordance with its terms. The execution, delivery and
performance by the Seller of this Agreement does not and will not conflict with,
or result in any violation of or default under, any provision of the Articles of
Incorporation, Bylaws or other constituent instruments of the Seller or any
ordinance, rule, regulation, judgment, order, decree, agreement, instrument or
license applicable to the Seller or to any of their respective properties or
assets. No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, is
required by or with respect to the Seller in connection with its execution,
delivery or performance of this Agreement.

 

(c) Purchased Assets. Except for assets disposed of in the ordinary course of
business and Excluded Assets, the Purchased Assets consist of all assets which
have been used by the Seller in the Business prior to the date hereof. The
Purchased Assets are sufficient for the continued conduct of the Business
immediately after the Closing in substantially the same manner as conducted
immediately prior to the Closing.

 

(d) Title to Personal Property; Inventory. Except for assets disposed of, or to
be disposed of in the ordinary course of business, the Seller has good and
marketable title or a valid leasehold interest in all of the personal property
included in the Purchased Assets, in each case free and clear of all mortgages,
liens, security interests, pledges, charges or encumbrances of any nature
whatsoever. All inventory, finished goods, raw materials, work in progress,
supplies, and other inventories of the Business (“Inventory”), consists of a
quality and quantity usable and salable in the ordinary course of business,
except for obsolete, damaged, defective or slow-moving items that have been
written off or written down to fair market value or for which adequate reserves
have been established. All Inventory is owned by the Seller free and clear of
all liens and no Inventory is held on a consignment basis. The quantities of
each item of Inventory (whether raw materials, work-in-process or finished
goods) are not excessive, but are reasonable in the present circumstances of the
Business.

 

(e) Real Property.

 

(i) Seller does not own any real property.

 



  - 8 -

   



 

(ii) Schedule 2.1(e)(ii) sets forth the address of each Leased Real Property (as
defined below) and a true, complete and correct list of all leases, subleases
and other occupancy agreements (written and oral), including all amendments,
extensions, guaranties and other modifications pursuant to which Seller holds
any Leased Real Property (the “Real Property Leases”), including the date and
the names of the parties to such Real Property Leases. Seller has previously
delivered to Buyer true, complete and correct copies of all the Real Property
Leases and, in the case of an oral Real Property Lease, a written summary of the
material terms thereof. Seller has good and valid leasehold interest in and to
all of the Leased Real Property, subject to no liens except for Permitted Liens
(as defined below). With respect to each Real Property Lease: (i) no security
deposit or portion thereof deposited with respect to such Real Property Lease
has been applied in respect of a breach or default under such Real Property
Lease which has not been redeposited in full; (ii) Seller does not owe or will
owe in the future, any brokerage commissions or finder’s fees with respect to
such Real Property Lease; (iii) Seller has not subleased, licensed or otherwise
granted any Person the right to use or occupy such Leased Real Property or any
portion thereof; and (iv) there are no liens on the estate or interest created
by such Real Property Lease and Seller has not collaterally assigned or granted
any other security interest in such Real Property Lease. For purposes of this
Agreement, “Leased Real Property” means all leasehold or subleasehold estates
and other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property held by Seller including the right
to all security deposits and other amounts and instruments deposited by or on
behalf of Seller; and “Permitted Liens” means (a) landlord’s, mechanic’s,
carrier’s, workmen’s, repairmen’s or other similar statutory liens arising or
incurred in the ordinary course of business for amounts which are not due and
payable and which shall be paid in full and released at Closing, (b) liens for
taxes or assessments and similar charges, which either are not delinquent or not
yet due and payable and for which adequate reserves have been established in
accordance with GAAP, (c) zoning, building and other land use regulations
imposed by governmental authorities having jurisdiction over the Leased Real
Property which are not violated by the current use or occupancy of such Leased
Real Property or the operation of the Business thereon, and (d) covenants,
conditions, restrictions, easements and other similar matters of record
affecting title to the Leased Real Property which do not materially impair the
occupancy or use of the Leased Real Property by Seller for the purposes for
which it is currently used in connection with the Business.

 

(f) Contracts. Except as set forth in Schedule 2.1(f) and the lease relating to
the Seller’s place of business, the Seller is not a party to or bound by any
lease, agreement, contract or other commitment which involves the payment or
receipt of more than $10,000 per year or that is not cancelable by the Seller on
less than 60 days’ notice (collectively, the “Contracts”). Each contract is a
valid and binding obligation of the Seller and is in full force and effect. The
Seller has performed all material obligations required to be performed by it to
date under the Contracts. All Contracts are in the name of the Seller, and all
Contracts included in the Assumed Liabilities will be effectively transferred to
the Buyer at the time of the Closing. Schedule 2.1(f) lists all Contracts
included in the Purchased Assets.

 

(g) Litigation. There are no lawsuits, claims, proceedings or investigations
pending or, to the best knowledge of the Seller or the Stockholders, threatened
by or against or affecting the Seller or any of its respective properties,
assets, operations or business which could adversely affect the transactions
contemplated by this Agreement or Buyer’s right to utilize the Purchased Assets.

 

(h) Absence of Changes or Events. Since December 31, 2018, the Business of the
Seller has been operated in the ordinary course and there has not been any
material adverse change in the financial condition, results of operations,
business, assets or prospects of the Seller or the value or condition of the
Purchased Assets.

 

(i) Compliance with Laws. The Seller is not in violation with respect to its
operation of the Purchased Assets of any law, order, ordinance, rule or
regulation of any governmental authority, except for any violation that would
not have a material adverse effect on the Business or its prospects.

 

(j) Employee Benefit Plans. There are no plans of the Seller in effect for
pension, profit sharing, deferred compensation, severance pay, bonuses, stock
options, stock purchases, or any other form of retirement or deferred benefit,
or for any health, accident or other welfare plan, as to which the Buyer will
become liable as a result of the transactions contemplated hereby.

 



  - 9 -

   



 

(k) Environmental Matters. There have been no private or governmental claims,
citations, complaints, notices of violation or letters made, issued to or
threatened against the Seller by any governmental entity or private or other
party for the impairment or diminution of, or damage, injury or other adverse
effects to, the environment or public health resulting, in whole or in part,
from the ownership, use or operation of any of the Seller’s facilities (whether
owned or leased) which will be occupied or operated by Buyer as a result of the
transactions contemplated hereby (the “Property”). The Seller has duly-complied
with, and, to the best of Seller’s and Stockholders’s knowledge, the Property is
in compliance with, the provisions of all federal, state and local
environmental, health and safety laws, codes and ordinances and all rules and
regulations promulgated thereunder. The Seller has provided Buyer with true,
accurate and complete copies of any written information in the possession of the
Seller which pertains to the environmental history of the Property.

 

(l) Financial Statements. Attached hereto as Schedule 2.1(l) are true, complete
and correct copies of the unaudited balance sheet and statement of income for
Seller for the years ended December 31, 2017 and 2018 (the balance sheet as of
December 31, 2018 being the “Most Recent Balance Sheet” and the date of such
balance sheet being the “Most Recent Balance Sheet Date”) (such balance sheets
and statements being referred to collectively as the “Financial Statements”).
Each of the Financial Statements (including the notes thereto, if any) are true,
complete and correct, have been prepared from, and are consistent with, the
books and records of Seller (which are correct and complete in all material
respects), and present the financial condition of the Seller in accordance with
the Seller’s historical practices as of the dates thereof and the operating
results and cash flows for the periods of Seller then ended. Seller does not
have any indebtedness for borrowed money pertaining to the Business except for
indebtedness that will be paid off at Closing in accordance with Section 1.5.

 

(m) Absence of Undisclosed Liabilities. Seller does not have any liability or
obligation, other than (a) liabilities set forth on the liabilities side of the
Most Recent Balance Sheet, (b) liabilities and obligations which have arisen
after the Most Recent Balance Sheet Date in the ordinary course of business or
(c) liabilities or obligations which are not material to Seller, the Business or
the Purchased Assets.

 

(n) Taxes. Seller has timely filed all tax returns that it was required to file
with the appropriate governmental authorities in all jurisdictions in which such
returns are required to be filed. All such tax returns accurately and correctly
reflect the taxes of Seller for the periods covered thereby and are complete in
all material respects. All taxes owed by Seller, or for which Seller may be
liable (whether or not shown on any tax return), have been or will be timely
paid. Seller is not currently the beneficiary of any extension of time within
which to file any tax return. No claim has ever been made by an authority in a
jurisdiction where Seller does not file tax returns that Seller is or may be
subject to taxation by that jurisdiction. There are no liens on any of the
Purchased Assets or assets of Seller that arose in connection with any failure
(or alleged failure) to pay any tax.

 

(o) Investment. The Seller and the Stockholders (i) understand that the Buyer
Shares and the Buyer Note have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (ii) are
acquiring the Buyer Shares and the Buyer Note solely for their own accounts for
investment purposes, and not with a view to the distribution thereof (except
distribution by the Seller to the Stockholders), (iii) are sophisticated
investors with knowledge and experience in business and financial matters, (iv)
have received certain information concerning the Buyer and have had the
opportunity to obtain additional information as desired in order to evaluate the
merits and the risks inherent in holding the Buyer Shares and the Buyer Note,
(v) are able to bear the economic risk and lack of liquidity inherent in holding
the Buyer Shares and the Buyer Note, and (vi) are Accredited Investors, as
defined in the rules and regulations promulgated under the Securities Act.

 



  - 10 -

   



 

(p) Intellectual Property Rights. Except as set forth on Schedule 2.1(p),
neither the Seller nor the Stockholders have any patents, trademarks, copyrights
or other material intellectual property rights that are used in the Business.

 

(q) Brokerage. Except as set forth on Schedule 2.1(q), there are and will be no
claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement to which Seller is a party or to which the Business or
the Purchased Assets are subject for which Seller or Buyer could become
obligated after the Closing.

 

(r) Labor Matters.

 

(i) Schedule 2.1(r) sets forth a true, complete and correct list of (i) all
employees and contractors of Seller (collectively, the “Employees”) with the
name of the employing company of each and the country and state in which the
employee normally works, (ii) the position, date of hire, current annual rate of
compensation (or with respect to employees compensated on an hourly or per diem
basis, the hourly or per diem rate of compensation), including any bonus,
contingent or deferred compensation, and estimated or target annual incentive
compensation of each such person, (iii) the exempt or non-exempt classification
of such person on the Fair Labor Standards Act and any other applicable law
regarding the payment of wages; and (iv) the total compensation for each
executive and key employee during the fiscal year ending December 31, 2018,
including any bonus, contingent or deferred compensation. Current and complete
copies of all employment contracts or, where oral, written summaries of the
terms thereof, have been delivered or made available to Buyer.

 

(ii) Seller and any affiliate of Seller (to the extent related to the Business)
have not been a party to or otherwise bound by any collective bargaining
agreement or relationship with any labor union, works council, trade
association, or other such employee representative, have not committed any
material unfair labor practice and have not, within the past three years,
implemented any plant closing or layoff of employees that could implicate the
Worker Adjustment and Retraining Notification Act of 1988, as amended, or any
similar foreign, state, provincial or local plant closing or mass layoff Law
(collectively, the “WARN Act”).

 

(s) Affiliate Transactions.

 

(i) Except as set forth on Schedule 2.1(s), no employee, officer, director,
stockholder or Stockholder of Seller or affiliate of Seller, or any person in
the immediate family group of any of the foregoing (each, a “Seller Affiliate”)
(i) is a party to any agreement, contract, commitment, arrangement, or
transaction with Seller or that pertains to the business of Seller other than
any employment, non-competition, confidentiality or other similar agreements
between Seller and any person who is an officer, director or employee of Seller
(each, an “Affiliate Agreement”); or (ii) owns, leases, or has any economic or
other interest in any asset, tangible or intangible (including Intellectual
Property Rights), that is used in, held for use in, or necessary for the
operation of the business of Seller as currently conducted and as currently
proposed to be conducted (together with the Affiliate Agreements, collectively
the “Affiliate Transactions”).

 

(ii) As of the Closing, there will be no outstanding or unsatisfied obligations
of any kind (including inter-company accounts, notes, guarantees, loans, or
advances) between Seller, on the one hand, and a Seller Affiliate on the other
hand, except to the extent arising out of the post-Closing performance of an
Affiliate Agreement that is in writing and is set forth on Schedule 2.1(s) (and
a true, complete and correct copy of which has been provided to Buyer).

 



  - 11 -

   



 

(t) Customers, Distributors and Vendors. Schedule 2.1(t) sets forth a complete
and accurate list of: (a) the twenty (20) largest customers of the Business
(measured by the aggregate amount purchased by the customer) during the 12-month
period ended December 31, 2018 (each a “Material Customer”, and collectively,
the “Material Customers”), showing the approximate total sales to each such
customer during such 12-month period and the percentage of the total sales
represented by such sales, and (b) the twenty (20) largest vendors of the
Business (measured by the aggregate amount purchased by the Seller) during the
12-month period ended December 31, 2018 (each a “Material Vendor”, and
collectively, the “Material Vendors”), showing the approximate total spend by
Seller from each such vendor during such 12-month period and the percentage of
total spend of Seller represented by such spend. (i) No such Material Customer
or Material Vendor within the last twelve (12) months has canceled or otherwise
terminated, or threatened to cancel, or to the knowledge of Seller or the
Stockholders, intends to cancel or terminate, its relationship with Seller, (ii)
no such Material Customer during the twelve (12) months has decreased materially
or threatened to decrease or limit materially its business with Seller, or to
the knowledge of Seller or the Stockholders, intends to modify materially its
relationship with Seller (including changing the terms, whether related to
payment, price or otherwise) and (iii) no such Material Vendor during the twelve
(12) months has increased or threatened to increase the prices charged by such
distributor or vendor to Seller for the goods or services provided by such
vendor to Seller. The relationship of Seller with each Material Customer and
Material Vendor is, to the knowledge of Seller and the Stockholders,
satisfactory and there are no unresolved material disputes with any such
Material Customer or Material Vendor.

 

(u) Accounts Receivable; Inventory.

 

(i) All accounts and notes receivable reflected on the Most Recent Balance Sheet
are bona fide receivables arising in the ordinary course of business and the
Sellers have no actual knowledge that any such accounts receivable are not
collectible. Except as set forth on Schedule 2.1(u), there are no liens (other
than Permitted Liens) on such receivables or any part thereof and no agreement
for deduction, free goods, discount or other deferred price or quantity
adjustment has been made with respect to any such receivables by Seller.

 

(v) The inventory of Seller consists of raw materials, manufactured and
purchased parts and finished goods saleable or usable in the ordinary course of
business. The inventory of Seller is fit and sufficient for the purposes for
which it was provided or manufactured and is normal and reasonable in kind and
amount in light of the normal needs of the Business as presently conducted.

 

(w) Warranty Claims. Except as set forth on Schedule 2.1(w), Seller does not
provide any express warranties, guaranties or assurances of products and
services. For the past five (5) years, (a) there have not been (and there is no
basis for alleging) any product recalls, withdrawals or seizures with respect to
any of the products marketed, sold or delivered by Seller, and (b) there have
not been (and there is no basis for alleging) any material claims against Seller
alleging any defects or other deficiency (whether of design, materials,
workmanship, labeling instructions or otherwise) in Seller’s services or
products, or alleging any failure of the products or services of Seller to meet
applicable specifications, warranties or contractual commitments.

 

(x) Full Disclosure. To the best knowledge of the Seller, no representation or
warranty by Seller in this Agreement and no statement contained in the Schedules
to this Agreement or any certificate or other document furnished or to be
furnished to Buyer pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 



  - 12 -

   



 

2.2 Representations and Warranties of Buyer. The Buyer represent and warrant to,
and agrees with, the Seller and the Stockholders as follows:

 

(a) Organization. The Buyer is a corporation duly incorporated and in good
standing under the laws of the State of Delaware.

 

(b) Binding Obligation. The Buyer has all requisite corporate power and
authority to enter into and perform its obligations under this Agreement. All
corporate acts and other proceedings required to be taken by Buyer to authorize
the execution, delivery and performance by Buyer of this Agreement and the
transactions contemplated hereby, have been duly and properly taken. This
Agreement has been duly-executed and delivered by Buyer and constitutes the
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms. The execution, delivery and performance by Buyer of
this Agreement does not and will not conflict with, or result in any violation
of, any provision of the Certificate of Incorporation or Bylaws of Buyer, or any
provision of any law, ordinance, rule, regulation, judgment, order, decree,
agreement, instrument or license applicable to Buyer or to its respective
property or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, is required by or with respect to Buyer in connection with its
execution, delivery or performance of this Agreement.

 

(c) Full Disclosure. To the best knowledge of the Buyer, no representation or
warranty by Buyer in this Agreement and no statement contained in any schedule
to this Agreement or any certificate or other document furnished or to be
furnished to the Seller or the Stockholders pursuant to this Agreement contains
any untrue statement of a material fact, or omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

ARTICLE 3

 

INTERIM COVENANTS

 

During the period from the date of this Agreement and continuing until the
Closing, the Seller and the Stockholders each agree (except as expressly
contemplated by this Agreement or to the extent that Buyer shall otherwise
consents in writing) that:

 

3.1 Ordinary Course. The Seller and the Stockholders shall carry on the Seller’s
Business in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted and, to the extent consistent with such business,
use all reasonable efforts consistent with past practice and policies to
preserve intact its present business organization, keep available the services
of its present officers and key employees and preserve its relationships with
customers, suppliers and others having business dealings with it to the end that
its goodwill and ongoing business shall be unimpaired as a result of the
transactions contemplated hereby.

 

3.2 Access to Information. Seller shall afford to Buyer and to Buyer’s
accountants, counsel and other representatives, at Buyer’s sole cost and
expense, reasonable access during normal business hours during the period prior
to the Closing to all its books and records, and, during such period, Seller
shall furnish promptly to Buyer all information concerning its business,
properties and personnel as Buyer may reasonably request. Buyer will hold such
information in confidence until such time as such information otherwise becomes
publicly available and in the event of termination of this Agreement for any
reason Buyer shall promptly return, or cause to be returned, to Seller all
nonpublic documents obtained from Seller which it would not otherwise have been
entitled to obtain; and shall use the information only for purposes of the
transactions contemplated hereby and not in any other manner whatsoever.
Whenever Buyer desires information pursuant to this Section 3.2, Buyer shall
request such information from the Seller and provide Seller with sufficient time
to allow Buyer or its representatives to visit Seller’s place of business and
review and copy such information.

 



  - 13 -

   



 

3.3 Disclosure Schedule. The parties acknowledge and agree that (i) the Seller
has not yet delivered definitive disclosure schedules (the “Disclosure
Schedules”) to this Agreement to the Buyer, and (ii) the Buyer has not been
provided with copies of, nor had an opportunity to review, the items to be
referred to on the Disclosure Schedule. The Seller shall to the Buyer all of
Disclosure Schedules to the Agreement, and documents referred to thereon, in
final form within 15 days of the date hereof. The Buyer shall have 15 days
following delivery of such Disclosure Schedules and such documents in which to
terminate this Agreement if the Buyer objects to any information contained in
such Disclosure Schedules or the contents of any such document and Buyer and
Seller cannot agree on mutually satisfactory modifications thereto.

 

3.4 Exclusivity. Neither the Seller nor the Stockholders shall and each shall
cause their respective employees, affiliates, directors, or representatives not
to, directly or indirectly, provide information regarding the Seller to, or
initiate, negotiate, or hold any discussions or enter into any understanding or
agreement with, any party other than the Buyer with respect to any Competitive
Transaction (as defined below). To the extent such discussions or negotiations
are on-going, they will be terminated. In addition, the Seller and the
Stockholders each agree to immediately communicate to the Buyer the terms of any
proposal relating to a Competitive Transaction received by any of the Seller or
the Stockholders, or the employees, directors, or representatives of any of such
parties. For purposes of this Agreement, a “Competitive Transaction” is a
transaction involving, directly or indirectly, (i) the acquisition of the Seller
or of all or any material portion of the assets of, or of any of the stock in,
the Seller regardless of the structure of any such acquisition, or the
authorization of any advisors of the Seller to take any action for the purposes
of advancing any such acquisition with any party other than the Buyer, or (ii)
the taking of any other action that is inconsistent with the implementation of
this Agreement.

 

3.5 Notification of Certain Matters. From the date of this Agreement through the
earlier of the Closing and the termination of this Agreement in accordance with
its terms, Buyer and Seller shall give each other prompt notice in writing of:
(a) the occurrence, or failure to occur, of any result, occurrence, fact,
change, event or effect which occurrence or failure could, individually or in
the aggregate, reasonably be expected to cause any of such party’s
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect; (b) the failure by such party to comply with
or satisfy in any respect any covenant, condition or agreement required to be
complied with or satisfied by it under this Agreement; (c) any results,
occurrences, facts, changes, events or effects has had, or would, individually
or in the aggregate, reasonably be expected to have (i) a material adverse
effect on the Business or the Seller or (ii) a material adverse effect on such
party’s ability to consummate the transactions contemplated by this Agreement in
a timely manner; or (d) any actions, suits, claims, investigations, audits or
proceedings commenced or, to the knowledge of such party, threatened against the
notifying party or otherwise affecting the notifying party, which relate to the
consummation of the transactions contemplated by this Agreement.

 

ARTICLE 4

 

ADDITIONAL AGREEMENTS

 

4.1 Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred by the Buyer, the Seller or the
Stockholders in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs; provided, however, that
if the Closing occurs, the Stockholders shall be responsible for and pay any and
all transaction related expenses of the Seller if the Seller does not pay such
expenses and none of such expenses shall be due and payable by the Seller
following the Closing.

 



  - 14 -

   



 

4.2 Press Release. None of the parties hereto shall issue a press release or
other publicity announcing the sale of the Purchased Assets or any other aspect
of the transactions contemplated hereby without the prior written approval of
the other party, unless such disclosure is required by applicable law or unless
such disclosure is made by the Buyer or its affiliates following the Closing.
The Seller and the Stockholders acknowledge that the Buyer’s parent company,
1847 Holdings LLC (the “Parent”), is required by federal securities laws to
disclose the material terms of this Agreement through the filing with the SEC of
a Current Report on Form 8-K and that the Parent may attach a copy of this
Agreement as an exhibit to such Current Report or as an exhibit to the Parent’s
next Quarterly Report on Form 10-Q.

 

4.3 Covenant Not to Compete. For a period of three years from and after the
Closing (the “Noncompetition Period”), neither of the Seller nor the
Stockholders will engage directly or indirectly in any business that is
competitive with the Business in any geographic area in which the Business is
conducted or in which the Buyer plans to conduct the Business as of the Closing
Date; provided, however, that no owner of less than 1% of the outstanding stock
of any publicly-traded corporation shall be deemed to engage solely by reason
thereof in any of its businesses. During the Noncompetition Period, neither the
Seller nor the Stockholders shall induce or attempt to induce any customer, or
supplier of the Buyer or any affiliate of the Buyer to terminate its
relationship with the Buyer or any affiliate of the Buyer or to enter into any
business relationship to provide or purchase the same or substantially the same
services as are provided to or purchased from the Business which might harm the
Buyer or any affiliate of the Buyer. During the Noncompetition Period, neither
the Seller nor the Stockholders shall, on behalf of any entity other than the
Buyer or an affiliate of the Buyer, hire or retain, or attempt to hire or
retain, in any capacity any person who is, or was at any time during the
preceding twelve (12) months, an employee or officer of the Buyer or an
affiliate of the Buyer. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 4.3 is invalid
or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed. Notwithstanding the foregoing, neither the
Seller nor the Stockholders shall be required to comply with this Section 4.3 at
any time that the Buyer is in material breach of this Agreement, the Buyer Note
or any of the other Transaction Documents; provided that the Seller and the
Stockholders provide the Buyer with written notice of such material breach and a
thirty (30) day opportunity to cure such material breach.

 

4.4 Subordination. Seller and Stockholders acknowledge, understand and agree
that the right to receive payments under the Buyer Note and any Earn Out
Payments hereunder (collectively, “Subordinated Payments”) is and shall remain
subordinate in right of payment to a revolving credit facility in favor of
Burnley Capital or one or more of its affiliates and a term loan no greater than
$1,500,000 in favor of SBCC and one or more of its affiliates (collectively, the
“Senior Debt”) and, in furtherance thereof, agrees to execute and deliver to the
holder of any Senior Debt (or its agent), upon request therefor by such holder
(or such agent, as applicable), one or more subordination agreements in favor of
the Buyer’s senior lenders (each a “Subordination Agreement”), in form and
substance reasonably satisfactory to such holder (or agent), relating to the
subordination of Sellers’ right to receive Subordinated Payments to such
holder’s Senior Debt on such terms and conditions as may be required by such
holders, including restrictions on the making of any Subordinated Payment if any
default or event of default exists under the terms of such Senior Debt (or if
the making of any payment due under any Subordinated Payment would result in any
such default or event of default). Any term loan included in the definition of
Senior Debt shall not exceed $1,500,000 and the $1,500,000 cap on any such term
loan shall be decreased by any amounts repaid to the term loan lender under the
Buyer’s term loan with such lender.

 



  - 15 -

   



 

4.5 Employee Benefit Matters. Seller shall be responsible for and shall, as of
the Closing Date, have fully paid and satisfied in full all other amounts owed
to any Employee as of the Closing Date (including, without limitation, all
amounts owed through the most recent pay date prior to the Closing Date and all
amounts owed to any Employee from and after such most recent pay date through
the Closing Date), including payroll, wages, salaries, severance pay, accrued
vacation, any employment, incentive, compensation or bonus agreements or other
benefits or payments (including without limitation all payments, obligations and
other entitlements associated with any Employee Benefit Plan) relating to the
period of employment by Seller, or any Affiliate of Seller (to the extent
related to the Business) or on account of the termination thereof, and Seller
shall indemnify Buyer and hold Buyer harmless from any liabilities or liens
thereunder.

 

4.6 Tax Matters. Seller shall pay any sales, use, transfer tax or similar taxes
that may arise out of or result from the transactions consummated pursuant to
this Agreement or the Transaction Documents. Following the Closing, Buyer and
Seller shall cooperate fully, as and to the extent reasonably requested by the
other party and at the expense of the other party, in connection with the filing
of any tax returns and any audit, litigation or other proceeding with respect to
taxes. Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Buyer agrees to retain all books and records
with respect to tax matters pertinent to Seller relating to any taxable period
beginning before the Closing Date until the expiration of the applicable statute
of limitations of the respective taxable periods, and to abide by all record
retention agreements entered into with any taxing authority. Seller and Buyer
hereto will cooperate in the preparation and filing of all tax returns and other
documents relating to transfer taxes, including any that would relate to an
applicable exemption or reduction for such taxes.

 

4.7 Bylaws of the Buyer. The Stockholders acknowledge and agree that the Buyer
Shares and the transfer thereof are governed by the terms and provisions of the
bylaws of the Buyer and the Stockholders shall not sell, assign, pledge or
otherwise transfer all or any portion of the Buyer Shares or any right or
interest therein, whether voluntarily, involuntarily, by operation of law, by
gift or otherwise, except by a transfer which meets the requirements specified
in the bylaws of the Buyer. The Stockholders shall otherwise comply with the
provisions of the bylaws of the Buyer as they relate to the Buyer Shares.

 

4.8 Management Fee. The Seller and the Stockholders acknowledge and agree that
from and after the Closing Date, 1847 Partners LLC, a Delaware limited liability
company, will charge the Buyer an annual management fee equal to the greater of
$250,000 or 2% of adjusted net assets and which fee shall cover management
consulting services to be provided by 1847 Partners LLC. Payment of the
Management Fee will be subordinated to the payment of interest on the Buyer Note
and the payment of interest on any other debt at the Buyer such that no payment
of the management fee may be made if the Buyer is in default under the Buyer
Note with regard to interest payments and, for the avoidance of doubt, such
payment of the management fee will be contingent on the Buyer being in good
standing on all associated loan covenants. During the period that that any
amounts are owed under the Seller Note or the Earn-Out, the annual management
fee shall be capped at $250,000.

 



  - 16 -

   



 

4.9 Rights to Participate in Future Stock Issuances.

 

(a) Subject to the terms and conditions of this Section 4.9 and applicable
securities laws, if the Buyer proposes to offer or sell any New Securities (as
defined below), the Buyer shall first offer such New Securities to the
Stockholders. The Buyer shall give notice (the “Offer Notice”) to the
Stockholders, stating (i) its bona fide intention to offer such New Securities,
(ii) the number of such New Securities to be offered, and (iii) the price and
terms, if any, upon which it proposes to offer such New Securities. By
notification to the Buyer within ten (10) days after the Offer Notice is given,
the Stockholders may elect to purchase or otherwise acquire, at the price and on
the terms specified in the Offer Notice, up to that portion of such New
Securities which equals the proportion that the common stock of the Buyer then
held by the Stockholders (including all shares of common stock then issuable
(directly or indirectly) upon conversion and/or exercise, as applicable, of any
derivative securities held by the Stockholders) bears to the total common stock
of the Buyer then outstanding (assuming full conversion and/or exercise, as
applicable, of all outstanding securities of the Buyer that are convertible
into, or exercisable or exchangable for, common stock). The closing of any sale
pursuant to this Section 4.9(c) shall occur within the later of thirty (30) days
of the date that the Offer Notice is given and the date of initial sale of New
Securities pursuant to Section 4.9.

 

(d) If the Stockholders do not notify the Buyer of their intent to purchase New
Securities referred to in the Offer Notice, the Buyer may, during the ninety
(90) day period following the expiration of the periods provided in Section
4.9(c), offer and sell the New Securities (including that portion subject to
this right of first offer) to any Person or Persons at a price not less than,
and upon terms no more favorable to the offeree than, those specified in the
Offer Notice. If the Buyer does not enter into an agreement for the sale of the
New Securities within such period, or if such agreement is not consummated
within thirty (30) days of the execution thereof, the right provided hereunder
shall be deemed to be revived and such New Securities shall not be offered
unless first reoffered to the Stockholders in accordance with this Section 4.9.

 

(e) The right of first offer in this Section 4.9 shall not be applicable to
Exempted Securities (as defined below).

 

(f) The right of first offer set forth in this Section 4.9 shall terminate once
the Stockholders, in the aggregate, own less than ten percent (10%) of the
issued and outstanding capital stock of the Buyer.

 

(g) For purposes of this Section 4.9, the following terms shall have the
following meanings ascribed to them: “New Securities” means, collectively,
equity securities of the Buyer, whether or not currently authorized, as well as
rights, options, or warrants to purchase such equity securities, or securities
of any type whatsoever that are, or may become, convertible or exchangeable into
or exercisable for such equity securities other than Exempted Securities; and
“Exempted Securities” means (i) Common Stock or other securities of the Buyer
issuable under the Buyer’s equity incentive plan; (ii) Common Stock or other
securities issuable upon a stock split, stock dividend, or any subdivision of
stock; (iii) Common Stock or other securities issued to banks, equipment lessors
or other financial institutions, or to real property lessors, pursuant to a debt
financing, equipment leasing or real property leasing transaction; (iv) Common
Stock or other securities issued to suppliers or third party service providers
in connection with the provision of goods or services; (v) Common Stock or other
securities issued pursuant to the acquisition of another entity by the Buyer by
merger, purchase of substantially all of the assets or other reorganization or
to a joint venture agreement; and (vi) Common Stock or other securities issued
in connection with collaboration, technology license, development, marketing or
other similar agreements or strategic partnerships.

 



  - 17 -

   



 

ARTICLE 5

 

CONDITIONS PRECEDENT

 

5.1 Conditions to Each Party’s Obligation. The respective obligation of each
party hereunder shall be subject to the satisfaction prior to the Closing Date
of the following conditions:

 

(a) Approvals. All authorizations, consents, orders or approvals of, or
declarations or filings with, or expiration of waiting periods imposed by, any
governmental entity necessary for the consummation of the transactions
contemplated by this Agreement shall have been filed, occurred or been obtained.

 

(b) Legal Action. No action, suit or proceeding shall have been instituted or
threatened before any court or governmental body seeking to challenge or
restrain the transactions contemplated hereby.

 

(c) Closing Documents. The Buyer Note, Buyer Shares and all other Transaction
Documents to be delivered at the Closing shall be in form and substance
reasonably satisfactory to each of the parties.

 

5.2 Conditions of Obligations of Buyer. The obligations of Buyer to effect the
transactions contemplated hereby are subject to the satisfaction of the
following conditions unless waived by Buyer:

 

(a) Representations and Warranties. The representations and warranties of the
Seller and the Stockholders set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date, and Buyer shall have
received a certificate signed by the chief executive officer of Seller and
Stockholders to such effect.

 

(b) Performance of Obligations of Seller. The Seller shall have performed all
obligations required to be performed by it under this Agreement prior to the
Closing Date, and Buyer shall have received a certificate signed by the chief
executive officer of each Seller to such effect.

 

(c) Satisfactory Completion of Due Diligence. The Buyer shall have completed its
due diligence review of the Seller and the results thereof shall be satisfactory
to the Buyer in its sole discretion.

 

(d) Financing. The Buyer shall have obtained on terms and conditions
satisfactory to it all of the financing it needs in order to consummate the
transactions contemplated hereby and fund the working capital requirements of
the Business after the Closing, including the Senior Debt described in Section
4.4.

 

(e) Minimum Working Capital. The Seller shall have delivered to the Buyer a
balance sheet as of a date that is within five days of the Closing Date and the
working capital of the Business as derived from such balance sheet shall be at
least ($1,802,000) (negative), including a reserve for advertising and marketing
expenses that is consistent with past practice.

 

(f) No Material Adverse Change. Since December 31, 2018, there shall have been
no material adverse change in the financial condition, results of operations,
business or assets of Seller.

 

(g) Consents and Actions. All requisite consents of any third parties to the
transactions contemplated by this Agreement shall have been obtained.

 

(h) Release of Security Interests. Provision satisfactory to Buyer shall have
been made for the release of any security interests which encumber any of the
Purchased Assets and the cost of such releases shall be borne by the Seller.

 

(i) Employment Agreement. The Buyer shall have entered into an employment
agreement with Michael Goedeker that is in form and substance satisfactory to
the Buyer and Michael Goedeker.

 



  - 18 -

   



 

(j) Lease Agreement. The Buyer shall have entered into a lease for the Seller’s
current operating premises with the landlord of such premises, which lease shall
be in form and substance satisfactory to the Buyer.

 

(k) Closing Deliveries. The Seller shall deliver, or cause to be delivered, to
Buyer at or prior to the Closing the following documents:

 

(i) Such certificates, executed by officers of Seller, as Buyer may reasonably
request.

 

(ii) Consents executed by all necessary parties to permit Buyer to assume the
Seller’s interest in any contracts acquired among the Purchased Assets.

 

(iii) A bill of sale and such other documents as may be required to convey all
of Seller's right, title and interest in all personal property included in the
Purchased Assets.

 

(iv) Such other documents, instruments or certificates as shall be reasonably
requested by Buyer or its counsel.

 

5.3 Conditions of Obligations of Seller. The obligations of the Seller to effect
the transactions contemplated hereby are subject to the satisfaction of the
following conditions unless waived by Seller:

 

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and as of the Closing Date as though made on
and as of the Closing Date, and the Seller shall have received a certificate
signed by the chief executive officer of the Buyer to such effect.

 

(b) Performance of Obligations of Buyer. Buyer shall have performed all
obligations required to be performed by it and this Agreement prior to the
Closing Date, and the Seller shall have received a certificate signed by the
chief executive officer of Buyer to such effect.

 

(c) Employment Agreement. The Buyer shall have entered into an employment
agreement with Michael Goedeker that is in form and substance satisfactory to
the Buyer and Michael Goedeker.

 

(d) Lease Agreement. The Buyer shall have entered into a lease for the Seller’s
current operating premises with the landlord of such premises, which lease shall
be in form and substance satisfactory to the Seller.

 

(e) Consents and Actions. All requisite consents of any third parties or
governmental agencies to the transactions contemplated hereby shall have been
obtained.

 

(f) Other Documents. The Seller shall have received the Buyer Note, the Buyer
Shares and such other documents, instruments or certificates as shall be
reasonably requested by the Seller or its counsel.

 



  - 19 -

   



 

ARTICLE 6

 

INDEMNIFICATION

 

6.1 Survival of Representations and Warranties. All of the representations and
warranties of the Seller and the Stockholders contained in this Agreement shall
survive the Closing and continue in full force and effect for a period of twelve
(12) months thereafter, provided that the representations and warranties
contained in Sections 2.1(b) (Binding Obligation), 2.1(d) (Title to Personal
Property), 2.1(j) (Employee Benefit Plans), 2.1(k) (Environmental Matters) and
2.1(n) (Taxes) (such representations being referred to herein as the
“Fundamental Representations”) shall continue in full force and effect for a
period equal to the applicable statute of limitations. The representations and
warranties of the Buyer shall survive the Closing and continue in full force and
effect for a period equal to the applicable statute of limitations. This Section
6.1 shall survive so long as any representations, warranties or indemnification
obligations of any party survive hereunder.

 

6.2 Indemnification Provisions for Benefit of the Buyer.

 

(a) Subject to Section 6.1, in the event the Seller or the Stockholders breaches
any of its respective representations, warranties, and covenants contained in
this Agreement, and, if there is an applicable survival period pursuant to
Section 6.1 above, provided that the Buyer makes a written claim for
indemnification against the Seller and the Stockholders pursuant to Section 8.6
below within such survival period, which written claim shall, to the extent
possible, specifically identify the basis for indemnification and any relevant
facts forming the basis for such claim, then the Seller and the Stockholders
agree to indemnify the Buyer and any affiliate of the Buyer from and against the
entirety of any Adverse Consequences (as defined below) the Buyer or such
affiliate of the Buyer may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Buyer or such affiliate
of the Buyer may suffer after the end of any applicable survival period)
resulting from, arising out of, relating to, in the nature of, or caused by the
breach. For purposes of this Agreement, “Adverse Consequences” means all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, taxes, liens, losses, lost value, expenses, and fees, including
court costs and attorneys' fees and expenses.

 

(b) In addition to the indemnification provided in Section 6.2(a), the Seller
and the Stockholders agrees to indemnify the Buyer from and against the entirety
of any Adverse Consequences the Buyer and any affiliate of the Buyer may suffer
resulting from, arising out of, relating to, in the nature of, or caused by:

 

(i) Any Excluded Liability; and

 

(ii) Any liability of Seller which is not an Assumed Liability and which is
imposed upon the Buyer under any bulk transfer law of any jurisdiction or under
any common law doctrine of de facto merger or successor liability so long as
such liability arises out of the ownership, use or operation of the assets of
the Seller, or the operation or conduct of the Business prior to the Closing.

 

6.3 Indemnification Provisions for Benefit of the Seller and the Stockholders.

 

(a) In the event the Buyer breaches any of its representations, warranties, and
covenants contained in this Agreement, and, if there is an applicable survival
period pursuant to Section 6.1 above, provided that any of the Seller or the
Stockholders make a written claim for indemnification against the Buyer pursuant
to Section 8.6 below within such survival period which written claim shall, to
the extent possible, specifically identify the basis for indemnification and any
relevant facts forming the basis for such claim, then the Buyer agrees to
indemnify the Seller and the Stockholders from and against the entirety of any
Adverse Consequences the Seller and the Stockholders may suffer through and
after the date of the claim for indemnification (including any Adverse
Consequences the Seller and the Stockholders may suffer after the end of any
applicable survival period) resulting from, arising out of, relating to, in the
nature of, or caused by the breach.

 



  - 20 -

   



 

(b) In addition to the indemnification provided in Section 6.3(a), the Buyer
agrees to indemnify the Seller and the Stockholders from and against the
entirety of any Adverse Consequences any Seller or the Stockholders may suffer
resulting from, arising out of, relating to, in the nature of, or caused by:

 

(i) Any Assumed Liability; or

 

(ii) Any liability (other than any Excluded Liability) asserted by a third party
against any of the Seller or the Stockholders which arises out of the ownership
of the Purchased Assets after the Closing or the operation by the Buyer of the
business conducted with the Purchased Assets after the Closing Date.

 

6.4 Limitation on Indemnification. Notwithstanding anything to the contrary in
Section 6.2(a) or Section 6.3(a), in no event shall the Buyer or the Parent have
or assert any claim against the Seller or the Stockholders, or the Seller or the
Stockholders have or assert any claim against the Buyer and the Parent based
upon or arising out of the breach of any representation or warranty, unless,
until and to the extent that the aggregate of all such claims under Section
6.2(a), in the case of claims by the Buyer, or under Section 6.3(a), in the case
of claims by the Seller or the Stockholders, exceeds a Fifty Thousand Dollar
($50,000) aggregate threshold (at which point the indemnifying party will be
obligated to indemnify the indemnified party from and against all such Adverse
Consequences relating back to the first dollar). Notwithstanding the foregoing,
the threshold limitation expressed in the immediately preceding sentence shall
not apply to claims by the Buyer for breach by the Seller or the Stockholders of
any of the Fundamental Representations. Furthermore, Buyer’s aggregate remedy
with respect to any and all Adverse Consequences for breaches of
representations, warranties and covenants hereunder by the Seller or the
Stockholders shall not exceed $2,000,000.

 

6.5 Matters Involving Third Parties.

 

(a) If any third party shall notify any party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Article 6, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced by such delay.

 

(b) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 15 days after the Indemnified Party has
given written notice of the Third Party Claim that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim, (B) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder, (C) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief, (D)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice materially adverse to the continuing business
interests of the Indemnified Party (it being understood that any Third Party
Claim involving a person or entity which is a customer or supplier of the Buyer
following the Closing, will be deemed to involve the possibility of such a
precedential custom or practice), and (E) the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently.

 



  - 21 -

   



 

(c) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 6.5(b) above, (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably).

 

(d) In the event any of the conditions in Section 6.5(b) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys' fees
and expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Article 6.

 

6.6 Recoupment Under Buyer Note and Earn-Out.

 

(a) If the Seller is obligated to indemnify the Buyer or any other Indemnified
Person for any indemnification claim in accordance with this Article 6, Buyer
may set-off the amount of such claim against the amounts due to the Seller under
the Buyer Note or that would otherwise be owed to the Seller under the Earn-Out.

 

(b) If the Buyer intends to set-off any amount hereunder, Buyer shall provide
not less than thirty (30) days’ prior written notice to the Seller of its
intention to do so, together with a reasonably detailed explanation of the basis
therefor (a “Set-Off Notice”). If, within ten (10) days of its receipt of a
Set-Off Notice, the Seller provides Buyer with written notice of Seller’s
dispute with Buyer’s right to make such set-off, Buyer and Seller (and their
respective representatives and advisors) shall meet (which may be accomplished
telephonically) in good faith within five (5) days to attempt to resolve their
dispute. If such dispute remains unresolved despite Buyer’s good faith attempt
to meet with the Seller and resolve such dispute, Buyer may set-off under this
Section 6.6 only (a) with respect to those indemnification claims that have been
Finally Determined (as defined below), (b) as described in Section 6.6(c)
relating to the escrow of the Earn-Out Payments or payments due under the Buyer
Note or (c) with the prior written consent of the Seller.

 

(c) In the event of a dispute with respect to any indemnification claim against
the Seller made in good faith pursuant to this Article 6, and the liability for
and amount of Adverse Consequences therefore, Buyer may withhold any payments
due to the Seller under the Buyer Note or the Earn-Out, up to the disputed
amount, but only if the Buyer deposits such withheld amounts into escrow account
with a mutually agreeable title company in St. Louis, Missouri in accordance
with a mutually agreed upon escrow agreement, provided that if the parties
cannot agree upon the terms of the escrow agreement or the escrow agent, the
Buyer shall deposit the withheld payments with a court of competent jurisdiction
in St. Louis, Missouri. For purposes of this Agreement, the term “Finally
Determined” shall mean with respect to any indemnification claim made, and the
liability for and amount of Losses therefor, when the parties to such claim have
so determined by mutual agreement or, if disputed, when a judgment has been
issued by a court or arbitral panel having proper jurisdiction.

 



  - 22 -

   



 

6.7 Sole and Exclusive Remedy. Except with respect to claims for specific
performance or other equitable remedies and for claims based upon fraud, in
respect of any breach of any representations, warranties, covenant agreements or
obligations required to be performed on or after Closing pursuant to this
Agreement, this Article VI shall be the sole and exclusive remedy for Adverse
Consequences of any Indemnified Party and each Party waives all statutory,
common law and other claims with respect thereto, other than claims for
indemnification under this Article VI from and after the Closing with respect to
breaches of this Agreement. In addition, the Buyer may only look to satisfy any
indemnification claim against the Seller or the Stockholders for Adverse
Consequences as a set off to the Buyer Note and the Earn-Out and shall have no
other right to recover damages for Adverse Consequences.

 

ARTICLE 7

 

TEMINATION, AMENDMENT AND WAIVER

 

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual consent of the Buyer, the Stockholders and the Seller;

 

(b) by any of the Buyer, the Stockholders or the Seller if there has been a
material misrepresentation or breach of covenant or agreement contained in this
Agreement on the part of the other and such breach of a covenant or agreement
has not been promptly cured after at least fourteen (14) day’s written notice is
given;

 

(c) by Buyer if any of the conditions set forth in Sections 5.1 and 5.2 shall
not have been satisfied before the 90th day following the date that the Buyer
has received Disclosure Schedules in accordance with Section 3.3 of this
Agreement (the “Outside Date”), or such later date as the Buyer, the
Stockholders and Seller shall mutually agree in writing;

 

(d) by the Seller or the Stockholders if any of the conditions set forth in
Section 5.1 or Section 5.3 shall not have been satisfied before the Outside
Date, or such later date as the Buyer, Stockholders and Seller shall mutually
agree in writing.

 

7.2 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

ARTICLE 8

 

GENERAL PROVISIONS

 

8.1 Sales Taxes. All sales and use taxes, if any, due under the laws of any
state, any local government authority, or the federal government of the United
States, in connection with the purchase and sale of the Purchased Assets shall
be paid by Buyer.

 

8.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

8.3 Governing Law and Arbitration. This Agreement shall be governed in all
respects, including validity, interpretation and effect, by the internal laws of
the State of Missouri. Any dispute shall be resolved by arbitration conducted in
St. Louis Missouri, in accordance with Chapter 435 of the Missouri Revised
Statutes. The provisions of this Section 8.3 shall survive the entry of any
judgment, and will not merge, or be deemed to have merged, into any judgment.

 



  - 23 -

   



 

8.4 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

8.5 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Buyer, the Stockholders and the Seller; provided, however, that
the Buyer may (i) assign any or all of its rights and interests hereunder to one
or more of its affiliates, (ii) designate one or more of its affiliates to
perform its obligations hereunder (in any or all of which cases the Buyer
nonetheless shall remain responsible for the performance of all of its
obligations hereunder), and (iii) collaterally assign any or all of its rights
and interests hereunder to one or more lenders of the Buyer.

 

8.6 Notices.

 

(a) All notices, requests, claims, demands and other communications among the
Parties shall be in writing and given to the respective Parties at their
respective addresses set forth on the signature page to this Agreement (or to
such other address as the Party shall have furnished to the other Parties in
writing in accordance with the provisions of this Section 8.6).

 

(b) All notices shall be given (i) by delivery in person (ii) by a nationally
recognized next day courier service, (iii) by first class, registered or
certified mail, postage prepaid, (iv) by facsimile or (v) by electronic mail to
the address of the party specified on the signature page to this Agreement or
such other address as either party may specify in writing.

 

(c) All notices shall be effective upon (i) receipt by the party to which notice
is given, or (ii) on the fifth (5th) day following mailing, whichever occurs
first.

 

8.7 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

8.8 Specific Performance. Each of the parties acknowledges and agrees that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties agrees that the other
parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.

 

[Signature page follows]

 



  - 24 -

   



 

IN WITNESS WHEREOF, the Buyer, the Stockholders and the Seller have executed
this Agreement as of the date first written above.

 

BUYER:

 

1847 GOEDEKER INC.

 

SELLER:

 

GOEDEKER TELEVISION CO., INC.

 

 

     

By:

/s/ Ellery W. Roberts

By: /s/ Steve Goedeker

Name:

Ellery W. Roberts

 

Name:

Steve Goedeker  

Title:

Chief Executive Officer

  Title:  



 



c/o 1847 Holdings LLC

590 Madison Avenue, 21st Floor

New York, NY 10022

Attn: Ellery W. Roberts, CEO

Facsimile:

email: eroberts@1847holdings.com

 

with a copy, which shall not constitute notice to Buyer, to:

 

BEVILACQUA PLLC

1050 Connecticut Avenue, NW

Suite 500

Washington, DC 20036

Attention: Louis A. Bevilacqua, Esq.

Email: lou@bevilacquapllc.com

13850 Manchester Rd, Ballwin,

MO 63011

Attention: Steve Goedeker

Facsimile:

Email: stevegoedeker@gmail.com

 

 

with a copy, which shall not constitute notice to Seller, to:

 

Carmody MacDonald

120 S. Central Avenue

Suite 1800

St. Louis, MO 63105

Attn: Donald R. Carmody

Facsimile:

Email: drc@carmodymacdonald.com



 

STOCKHOLDERS:

 

 

     

/s/ Steve Goedeker

/s/ Mike Goedeker

STEVE GOEDEKER

 

MIKE GOEDEKER  



 

13850 Manchester Rd,

Ballwin, MO 63011

Attention: Steve Goedeker

Facsimile:

Email: stevegoedeker@gmail.com

 

with a copy, which shall not constitute notice to the Stockholder, to:

 

Carmody MacDonald

120 S. Central Avenue

Suite 1800

St. Louis, MO 63105

Attn: Donald R. Carmody

Facsimile:

Email: drc@carmodymacdonald.com

13850 Manchester Rd,

Ballwin, MO 63011

Facsimile:

Email:

 

 

with a copy, which shall not constitute notice to the Stockholder, to:

 

Carmody MacDonald

120 S. Central Avenue

Suite 1800

St. Louis, MO 63105

Attn: Donald R. Carmody

Facsimile:

Email: drc@carmodymacdonald.com

 

 



- 25 -



 